                          Michael Faillace & Associates, P.C.
                                               Employment and Litigation Attorneys

        60 East 42nd St. Suite 4510                                                    Telephone: (212) 317-1200
        New York, New York 10165                                                        Facsimile: (212) 317-1620




                                                                      July 14, 2021

        VIA ECF
        Hon. Sarah L. Cave
        United States Magistrate Judge
        United States District Court
        Southern District of New York
        500 Pearl Street
        New York, New York 10007

                         Re:      Ramos, et al. v. BDJVegan1, Inc., et al
                                  Docket No.: 16-cv-08776 (SLC)

        Your Honor:

               My office represents Plaintiffs in the above-captioned matter. I write to respectfully
        request the Court for an extension of the deadline to submit the settlement agreement for Court
        approval, from the current deadline of July 14, 2021 to July 23, 2021. Defendants consent to this
        request and this is the first request of its kind.

                The reason for the within request is that counsel for the parties need additional time to
        finalize some of the terms of the settlement agreement and to provide the agreement to our
        respective clients for their review and signatures.

                Plaintiffs thank the Court for its time and consideration of this matter.

The requested extension of time (ECF No. 100) is
GRANTED. The parties shall file their joint Letter-                   Respectfully submitted,
Motion addressing the fairness and reasonableness
of their settlement agreement by July 23, 2021. All
                                                                      /s/ William K. Oates
other terms and provisions of the Court's June 14,
                                                                      William K. Oates, Esq.
2021 Order (ECF No. 99) remain in effect.
                                                                      MICHAEL FAILLACE & ASSOCIATES, P.C.
                                                                      Attorneys for Plaintiffs
The Clerk of Court is respectfully directed to close
ECF No. 100.
      cc:  Stanley D. Cohen, Esq. (via ECF)
SO ORDERED Attorney
             7/14/2021
                    for Defendants




                                  Certified as a minority-owned business in the State of New York
